Matter of Clark (Commissioner of Labor) (2017 NY Slip Op 06127)





Matter of Clark (Commissioner of Labor)


2017 NY Slip Op 06127


Decided on August 10, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: August 10, 2017

524102

[*1]In the Matter of the Claim of CUUDOES C. CLARK, Appellant. COMMISSIONER OF LABOR, Respondent.

Calendar Date: June 12, 2017

Before: Garry, J.P., Lynch, Devine, Mulvey and Rumsey, JJ.


Cuudoes C. Clark, Haverstraw, appellant pro se.
Eric T. Schneiderman, Attorney General, New York City (Mary Hughes of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 27, 2016, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant was discharged from her employment as a customer service representative in the collections department of an automotive financing company after a confrontation with her supervisor. The Unemployment Insurance Appeal Board, by decision filed May 27, 2016, ruled that claimant was disqualified from receiving unemployment insurance benefits because she engaged in disqualifying misconduct. Claimant appeals.
The record establishes that claimant's appeal was filed more than 30 days after the Board's decision was mailed. Accordingly, claimant's appeal is untimely and must be dismissed (see Labor Law § 624; Matter of Perrone [Commissioner of Labor],
66 AD3d 1091, 1091 [2009]). In any event, were we to reach the merits, substantial evidence supports the Board's decision that claimant's conduct of engaging in protracted offensive conduct toward her supervisor, that included yelling, cursing and physical contact, amounted to insubordination (see Matter of Parker [Commissioner of Labor], 67 AD3d 1235, 1236 [2009]).
Garry, J.P., Lynch, Devine, Mulvey and Rumsey, JJ., concur.
ORDERED that the appeal is dismissed, as untimely, without costs.